Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 22, 2021 has been entered.

Election/Restrictions
Claims 1, 2, 4-10, 12, 14, and 15 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), Claims 16, 17, and 19, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on October 16,. 2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
In accordance with MPEP § 2143.03, all claim limitations have been considered by Examiner and Claims 1, 2, 4-10, 12, 14-17, and 19 are found to be allowable over the prior art. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  the limitations set forth in independent Claims 1 and 16 regarding a quantitative one-way oil gas lubricant system for a 4-stroke engine and associated method, wherein a relation between the diameter D1 of a preceding stage quantitative oil intake orifice, a volume of the lubricant case (X), and an engine displacement (Y) satisfies the equation D1=K(X-Y), in which a value range of K is 0.011-0.02, in combination with the remaining limitations set forth respectively in Claims 1 and 16, are not disclosed nor taught by the prior art.
Concerning the closest prior art, Aizawa et al. (U.S. Patent No. 5,709,185 “Aizawa”) discloses an oil gas lubricant system for a 4-stroke engine (see Abstract), wherein the 4-stroke engine including a crank (12a), a crankcase (12), a lubricant case (36), a cam box (4) and a cylinder (200) wherein the lubricating system includes a 
However, neither Aizawa nor the related prior art anticipates or renders obvious the claimed subject matter, namely, a quantitative one-way oil gas lubricant system for a 4-stroke engine and associated method, wherein a relation between the diameter D1 of a preceding stage quantitative oil intake orifice, a volume of the lubricant case (X), and an engine displacement (Y) satisfies the equation D1=K(X-Y), in which a value range of K is 0.011-0.02.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G MOUBRY whose telephone number is (571)270-5658. The examiner can normally be reached M-F 10AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT MOUBRY/Primary Examiner, Art Unit 3747